738 N.W.2d 737 (2007)
Jeffrey BROOKSHIRE, Personal Representative of the Estate of Jeannette Brookshire, Plaintiff-Appellant,
v.
Bhartiben PATEL, M.D., Patel Internal Medicine Associates, P.C., Kelly Mandagere, M.D., Ann Arbor Endocrinology & Diabetes Associates, P.C., Nancylee Stier, M.D., Ann Arbor Inpatient Physicians, P.L.L.C., Robert Urbanic, M.D., and Trinity Health  Michigan, d/b/a St. Joseph Mercy Hospital, f/k/a Mercy Health Services, Defendants-Appellees.
Docket Nos. 133750, 133751. COA Nos. 257214, 257629.
Supreme Court of Michigan.
September 24, 2007.
On order of the Court, the application for leave to appeal the March 15, 2007 judgment of the Court of Appeals is considered, and it appearing to this Court that the case of Mullins v. St. Joseph Mercy Hosp. (Docket No. 131879) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.